Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

Bed Bath & Beyond Inc.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 



 

Bed Bath & Beyond Inc.

Nonqualified Deferred Compensation Plan

 

Table of Contents

 



      Page         Article 1 - Definitions 1       1.1 Account 1   1.2
Administrator 1   1.3 Board 2   1.4 Change-in-Control 2   1.5 Code 2   1.6
Compensation 2   1.7 Deferrals 2   1.8 Deferral Election 3   1.9 Disability 3  
1.10 Effective Date 3   1.11 Eligible Employee 3   1.12 Employee 3   1.13
Employer 3   1.14 Employer Discretionary Contribution 3   1.15 ERISA 3   1.16
Fixed Date Account 3   1.17 Investment Fund 4   1.18 Matching Contribution 4  
1.19 Participant 4   1.20 Plan Year 4   1.21 Separation from Service 4   1.22
Separation from Service Account 4   1.23 Service Recipient 4   1.24 Trust 4  
1.25 Trustee 4   1.26 Years of Service 5         Article 2 - Participation 5    
      2.1 Commencement of Participation 5   2.2 Loss of Eligible Employee Status
5         Article 3 - Contributions 5           3.1 Deferral Elections - General
5   3.2 Time of Election 6   3.3 Distribution Elections 6   3.4 Additional
Requirements 6   3.5 Matching Contribution 6   3.6 Employer Discretionary
Contributions 7   3.7 Crediting of Contributions 7        

 

 

        Article 4 - Vesting 7           4.1 Vesting of Deferrals 7   4.2 Vesting
of Matching Contributions 8   4.3 Vesting of Employer Discretionary
Contributions 8   4.4 Vesting in Event of Attainment of Sixty-Five (65) Years of
Age, Disability, Death or Change-in-Control 8   4.5 Amounts Not Vested 9   4.6
Forfeitures 9         Article 5 - Accounts 9           5.1 Accounts 9   5.2
Investments, Gains and Losses 9         Article 6 - Distributions 10          
6.1 Distribution Election 10   6.2 Distributions from a Fixed Date Account 10  
6.3 Distributions Upon Participant’s Separation from Service 10   6.4
Substantially Equal Annual Installments 11   6.5 Distributions upon a
Participant’s Disability 11   6.6 Distributions upon Death 11   6.7 Changes to
Distribution Elections 11   6.8 Acceleration or Delay in Payments 11   6.9
Unforeseeable Emergency 12   6.10 Delayed Distributions 12   6.11 Exception to
Separation from Service 12   6.12 Minimum Distribution 13   6.13 Domestic
Relations Orders 13   6.14 Separation from Service for Cause 13         Article
7 - Beneficiaries 13           7.1 Beneficiaries 13   7.2 Lost Beneficiary 14  
      Article 8 - Funding 14           8.1 Prohibition Against Funding 14   8.2
Deposits in Trust 14   8.3 Withholding of Employee Contributions 14        
Article 9 - Claims Administration 14           9.1 General 15   9.2 Claims
Procedure 15   9.3 Right of Appeal 15   9.4 Review of Appeal 15   9.5
Designation 16        

 

 

        Article 10 - General Provisions 16           10.1 Administrator 16  
10.2 No Assignment 16   10.3 No Employment Rights 17   10.4 Incompetence 17  
10.5 Identity 17   10.6 Other Benefits 17   10.7 Indemnity 17   10.8 Expenses 18
  10.9 Insolvency 18   10.10 Amendment or Modification 18   10.11 Plan
Suspension 18   10.12 Plan Termination 18   10.13 Plan Termination due to a
Change-in-Control 19   10.14 Construction 19   10.15 Governing Law 19   10.16
Severability 19   10.17 Headings 19   10.18 Terms 19   10.19 Code Section 409A
Fail Safe Provision 19   10.20 No Guarantee of Tax Consequences 20   10.21
Limitation on Actions 20   10.22 Right of Setoff 20



 



 

 



Bed Bath & Beyond, Inc.

Nonqualified Deferred Compensation Plan

 

Bed Bath & Beyond Inc., a New York corporation, adopted the Bed Bath & Beyond
Inc. Nonqualified Deferred Compensation Plan on January 1, 2006 (referred to as
“BB&B Prior Plan”).

 

Bed Bath & Beyond Inc., pursuant to Article 10 of the BB&B Prior Plan, amended
and restated the BB&B Prior Plan into the Bed Bath & Beyond Inc. Nonqualified
Deferred Compensation Plan (hereafter referred to as “2008 Plan”) for the
benefit of a select group of management or highly compensated employees. The
2008 Plan represents the restatement and continuation of the BB&B Prior Plan
with the administration of such Plan performed in compliance with Internal
Revenue Code Section 409A and the regulations promulgated thereto. This Plan is
an unfunded arrangement and is intended to be exempt from the participation,
vesting, funding, and fiduciary requirements set forth in Title I of the
Employee Retirement Income Security Act of 1974, as amended. It is intended to
comply with Internal Revenue Code Section 409A.

 

Bed Bath & Beyond Inc. now wishes to further amend and restate the 2008 Plan to
incorporate amendments executed subsequent to the effective date of 2008 Plan
adoption and provide for updated compliant language to maintain a plan that
continues to be an unfunded arrangement that is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements set forth in Title I
of the Employee Retirement Income Security Act of 1974, as amended and compliant
with Internal Revenue Code Section 409A. This new restated Plan shall be
referred to as the Bed Bath & Beyond Inc. Nonqualified Deferred Compensation
Plan 2016 Restatement (“2016 Restatement”). The 2016 Restatement effective date
shall be January 1, 2016.

 

This 2016 Restatement shall govern and control all Participant deferrals and
associated accounts created on and after the 2016 Restatement effective date of
January 1, 2016. All Participant deferrals and Participant accounts in existence
prior to January 1, 2016 shall be governed and controlled by the prior 2008 Plan
a copy of which is attached hereto at Exhibit B and made a part hereof. The 2008
Plan shall be considered frozen with respect to deferrals subsequent to January
1, 2016. The 2008 Plan may be amended from time to time pursuant to 2008 Plan
Section 10.10.

 

 

Article 1 - Definitions

 

1.1Account.



The bookkeeping account established for each Participant as provided in Section
5.1 hereof.

 

1.2Administrator.



An administrative committee appointed by the Chief Executive Officer of the
Employer, said committee to include at least three individuals. The
Administrator shall serve as the agent for the Employer with respect to the
Trust.

 



1

 

 

1.3Board.



The Board of Directors of the Employer.

 

1.4Change-in-Control.



Provided that such definition shall be interpreted in a manner that is
consistent with Code Section 409A and regulations thereunder, a
“Change-in-Control” of the Employer (which, for purpose of this Section 1.4
shall mean Bed Bath & Beyond Inc. but not any of its affiliates or subsidiaries)
shall mean the first to occur of any of the following:

 

(a) the date that any one person or persons acting as a group acquires ownership
of Employer stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the Employer;

 

(b) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Employer;

 

(c) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Employer that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Employer immediately
prior to such acquisition; or

 

(d) the date that a majority of members of the Employer’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.

 

1.5Code.



The Internal Revenue Code of 1986, as amended.

 

1.6Compensation.



The Participant’s regular earnings, cash bonuses and commission compensation
(defined as “sales commission compensation” in Treas. Reg. Section
1.409A-2(a)(12)(i) and subject to Section 3.1 herein), including any pretax
elective deferrals to any Employer sponsored plan that includes amounts deferred
under a Deferral Election, a qualified cash or deferred arrangement under Code
Section 401(k) or a cafeteria plan under Code Section 125. Compensation shall
exclude (i) equity incentive compensation, (ii) severance benefits, (iii)
welfare benefits, fringe benefits and any other noncash remuneration, (iv)
amounts realized from sale, exchange or other disposition of stock acquired
under a stock option, a stock grant or any other similar arrangement, and (v)
moving/relocation, fuel/auto expenses.

 

1.7Deferrals.



The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 



2

 

 

1.8Deferral Election.



The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and make Deferrals thereto.

 

1.9Disability.



A Participant shall be considered disabled if: (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (ii) the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Employer; or
(iii) determined to be totally disabled by the Social Security Administration.

 

1.10Effective Date.

The 2016 Restatement is effective January 1, 2016 and is adopted by Bed Bath &
Beyond Inc. on the date executed by an authorized representative of Bed Bath &
Beyond Inc., which date is set forth below such signature. The 2008 Plan shall
remain in effect and controls Participant deferrals and Account balances within
the 2008 Plan prior to January 1, 2016.

 

1.11Eligible Employee.

An Employee shall be considered an Eligible Employee if such Employee is (i) a
member of a select group of management or highly compensated employees and (ii)
is designated by the Administrator as able to participate in the Plan. The
designation of an Employee as an Eligible Employee in any year shall not confer
upon such Employee any right to be designated as an Eligible Employee in any
future Plan Year.

 

1.12Employee.

Any person employed by the Employer in the US.

 

1.13Employer.

Bed Bath & Beyond Inc. and its adopting affiliates and subsidiaries as evidenced
by their inclusion on Plan on the attached Exhibit A, attached hereto, which may
be appropriately modified by the Employer to reflect the participating entities.

 

1.14Employer Discretionary Contribution.

A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.6 hereof.

 

1.15ERISA.

The Employee Retirement Income Security Act of 1974, as amended.

 

1.16Fixed Date Account.

One or more bookkeeping accounts established pursuant to Section 5.1(b).

 



3

 

 

1.17Investment Fund.

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.

 

1.18Matching Contribution.

A contribution made by the Employer that is credited to one or more
Participant’s Accounts in accordance with the terms of Section 3.5 hereof.

 

1.19Participant.

An Eligible Employee who is a Participant as provided in Article 2.

 

1.20Plan Year.

The calendar year of January 1 through December 31.

 

1.21Separation from Service.

As provided by regulations promulgated under Code Section 409A, a Participant
shall incur a Separation from Service with the Service Recipient due to death,
retirement or other termination of employment with the Service Recipient unless
the employment relationship is treated as continuing intact while the individual
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not to exceed twelve months, or if longer, so long as
the individual retains a right to reemployment with the Service Recipient under
an applicable statute or by contract.

 

1.22Separation from Service Account

One or more bookkeeping accounts established pursuant to Section 5.1(a).

 

1.23Service Recipient.

As provided by regulations promulgated under Code Section 409A, Service
Recipient shall mean the Employer or person for whom the services are performed
and with respect to whom the legally binding right to compensation arises, and
all persons with whom such person would be considered a single employer under
Code Section 414(b) (employees of controlled group of corporations), and all
persons with whom such person would be considered a single employer under Code
Section 414(c) (employees of partnerships, proprietorships, etc., under common
control).

 

1.24Trust.

The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.

 

1.25Trustee.

State Street Bank and Trust Company or such other successor that shall become
trustee pursuant to the terms of the Plan.

 



4

 



1.26Years of Service.

A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.

 

 

Article 2 - Participation

 

2.1Commencement of Participation.

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an or Employer Discretionary Contribution is first credited to his or her
Account.

 

2.2Loss of Eligible Employee Status.

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee. Amounts credited to the Account of a Participant who is
no longer an Eligible Employee shall continue to be held pursuant to the terms
of the Plan and shall be distributed as provided in Article 6.

 

 

Article 3 - Contributions

 

3.1Deferral Elections - General.

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a cessation of Deferrals shall be
allowed if such deferral is permitted by the terms of the Employer’s qualified
401(k) plan in order for the Participant to obtain a hardship withdrawal from
the 401(k) plan, or if required under Section 6.9 (Unforeseeable Emergency) of
this Plan. Such amounts deferred under the Plan shall not be made available to
such Participant, except as provided in Article 6, and shall reduce such
Participant’s Compensation from the Employer in accordance with the provisions
of the applicable Deferral Election; provided, however, that all such amounts
shall be subject to the rights of the general creditors of the Employer as
provided in Article 8. The Deferral Election, in addition to the requirements
set forth below, must designate: (i) the amount of Compensation to be deferred,
(ii) the time of the distribution, and (iii) the form of the distribution.
Notwithstanding anything herein to the contrary, Deferral Election(s) with
respect to commission compensation (as defined in Section 1.6 herein) will be
made in a manner consistent with Code Section 409A and the regulations
thereunder. Deferral Election(s) with respect to commission compensation must be
made in the Plan Year preceding the Plan Year in which the services with respect
to such commission compensation is rendered. The commission compensation to
which a Deferral Election relates will be allocated to a Participant’s Account
with respect to the Plan Year for which such services relate (regardless of when
commission compensation is paid).

 



5

 



3.2Time of Election.

A Deferral Election shall be void if it is not made in a timely manner as
follows:

 

(a) A Deferral Election with respect to any Compensation must be submitted to
the Administrator before the beginning of the calendar year during which the
amount to be deferred will be earned. As of December 31 of each calendar year,
said Deferral Election is irrevocable for the calendar year.

 

(b) Notwithstanding the foregoing and in the discretion of the Employer, in a
year in which an Employee is first eligible to participate, and provided that
such Employee is not eligible to participate in any other similar account
balance arrangement subject to Code Section 409A, such Deferral Election shall
be submitted within thirty (30) days after the date on which an Employee is
first eligible to participate, and such Deferral Election shall apply to
Compensation to be earned during the remainder of the calendar year after such
election is made.

 

3.3Distribution Elections.

At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution by establishing one or more Fixed Date
Account(s) or Separation from Service Accounts as provided in Sections 5.1 and
6.1. If the Participant fails to properly designate the time and form of a
distribution, the Participant’s Account shall be designated as a Separation from
Service Account and shall be paid in a lump sum.

 

3.4Additional Requirements.

The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion:

 

(a) Deferrals may be made in whole percentages or stated dollar amounts with
such limitations as determined by the Administrator.

 

(b) The maximum amount that may be deferred each Plan Year is one hundred
percent (100%) of the Participant’s Compensation.

 

3.5Matching Contribution.

 

(a) Subject to subsection (b) below, the Employer, in its sole and absolute
discretion, may credit to the Account of each Participant who makes Deferrals a
Matching Contribution in an amount equal to fifty percent (50%) of the Deferrals
contributed by the Participant, up to a maximum Deferral of six percent (6%) of
each Participant’s eligible Compensation, offset dollar for dollar by any
matching contribution that the Employer makes to the Employer’s qualified 401(k)
plan on behalf of the Participant, or in an amount as may be determined by the
Employer and communicated to Participants prior to the beginning of a Plan Year
for which the Matching Contribution is to be made. A Participant must be
employed by the Employer on the date the Matching Contribution is credited to
the Plan in order to be eligible for the Matching Contribution for a given Plan
Year. Such Matching Contribution shall be credited

 



6

 

to such sub-account(s) as may be elected by the Participant for his or her
Deferrals in accordance with Section 5.1 and procedures established by the Plan
Administrator.



 

(b) Notwithstanding anything to the contrary, the combined maximum annual
matching contribution that may be made on behalf of a Participant to this Plan
and to the Employer’s 401(k) qualified plan is fifty percent (50%) of the
Deferrals contributed by the Participant up to a maximum Deferral of six percent
(6%) of each Participant’s eligible Compensation where Compensation is limited
to the Code Section 401(a)(17) amount for the applicable Plan Year.
Notwithstanding the foregoing, (i) Matching Contributions hereunder shall not
exceed the dollar limitation under Code Section 402(g)(1) and (ii) in no event
shall the combined amount of the annual matching contributions that the Employer
makes to the Employer’s qualified 401(k) plan on behalf of the Participant and
the amount of Matching Contributions made hereunder exceed one hundred percent
(100%) of the matching contributions that could have been made on behalf of the
Participant under the Employer’s qualified 401(k) plan without respect to the
limitation under Code Section 402(g).

 

3.6Employer Discretionary Contributions.

The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer. Such Employer Discretionary Contribution, at the
option of the Employer shall be credited to such sub-account(s) as may be
elected by the Participant in accordance with Sections 3.1 and 5.1 and
procedures established by the Administrator, or if no such election is made by
the Participant, then to such sub-account(s) as may be elected by the
Participant for his or her Deferrals, or if no Deferrals, then to the
Participant’s Separation from Service sub-account with the shortest payment
period maintained within the Participant’s Account in accordance with Section
5.1.

 

3.7Crediting of Contributions.

 

(a) Deferrals shall be credited to a Participant’s Account, and if applicable
transferred to the Trust, as soon administratively feasible following each
payroll period.

 

(b) Matching Contributions shall be credited to a Participant’s Account, and if
applicable transferred to the Trust, on or before June 1 of the Plan Year
following the Plan Year for which such Matching Contribution is being credited.

 

(c) Employer Discretionary Contributions shall be credited to a Participant’s
Account, and if applicable transferred to the Trust, at such time as the
Employer shall determine.

 

 

Article 4 - Vesting

 

4.1Vesting of Deferrals.

A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earning or losses on the investment of such
Deferrals.

 



7

 

 



4.2Vesting of Matching Contributions.

Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to Matching Contributions and any
earnings or losses on the investment of such Matching Contributions in
accordance with the following schedule:

 



  Completed Vested   Years of Service Percentage         Less than 1 0%   1 but
fewer than 2 20%   2 but fewer than 3 40%   3 but fewer than 4 60%   4 but fewer
than 5 80%   5 years or more 100%



 

Notwithstanding the foregoing, any Participant who is employed by Cost Plus,
Inc., Cost Plus of Texas, Inc., Cost Plus of Idaho, Inc., and Cost Plus
Management Services, Inc. on December 31, 2013 will have a fully vested right to
the portion of his or her Account attributable to Matching Contributions and any
earnings or losses on the investment of such Matching Contributions.

 

Notwithstanding the foregoing, any Participant who is employed by Harbor Linen,
LLC and T-Y Group, LLC on December 31, 2013 will have a fully vested right to
the portion of his or her Account attributable to Matching Contributions and any
earnings or losses on the investment of such Matching Contributions.

 

4.3Vesting of Employer Discretionary Contributions.

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.

 

4.4Vesting in Event of Attainment of Sixty-Five (65) Years of Age, Disability,
Death or Change-in-Control.

 

(a) Upon Participant’s attainment of sixty-five (65) years of age the
Participant shall be fully vested in the amounts credited to his or her Account.

 

(b) Upon a Participant’s Disability, the Participant shall be fully vested in
the amounts credited to his or her Account as of the Disability determination.

 

(c) Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account.

 

(d) Upon a Change-in-Control, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Change-in-Control.

 



8

 

 

(e) Upon a Plan termination, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Plan termination.



 

4.5Amounts Not Vested.

Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service or at the time of a scheduled Fixed Date
sub-account payment commencement date shall be forfeited.

 

4.6Forfeitures.

At the discretion of the Employer, any forfeitures from a Participant’s Account
(i) shall continue to be held in the Trust, shall be separately invested, and
shall be used to reduce succeeding Deferrals and any Employer Contributions, or
(ii) shall be returned to the Employer as soon as administratively feasible.

 

 

Article 5 - Accounts

 

5.1Accounts.

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator shall also establish sub-accounts as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3. A Participant may not have any more than ten (10) 2016
Restatement sub-accounts at any time during their participation in this 2016
Restatement plan.

 

(a) A Participant may establish one or more Separation from Service sub-accounts
by designating as such on the Participant’s Deferral Election. Each
Participant’s Separation from Service sub-account shall be credited with
Deferrals (as specified in the Participant’s Deferral Election), any Matching
Contributions allocable thereto, any Employer Discretionary Contributions, and
the Participant’s allocable share of any earnings or losses on the foregoing.
Each Participant’s Separation from Service sub-account shall be reduced by any
distributions made plus any federal and state tax withholding, social security
withholding tax, and any other withholding as may be required by law.

 

(b) A Participant may elect to establish one or more Fixed Date sub-accounts by
designating as such in the Participant’s Deferral Election the year in which
payment shall be made. Each Participant’s Fixed Date sub-account shall be
credited with Deferrals (as specified in the Participant’s Deferral Election),
any Matching Contributions allocable thereto, any Employer Discretionary
Contributions, and the Participant’s allocable share of any earnings or losses
on the foregoing. Each Participant’s Fixed Date sub-account shall be reduced by
any distributions made plus any federal and state tax withholding, social
security withholding tax, and any other withholding as may be required by law.

 

5.2Investments, Gains and Losses.

 

(a) General Rule. A Participant may direct that his or her Separation from
Service sub-account(s) and or Fixed Date sub-account(s) established pursuant to
Section 5.1 may be valued as if they were invested in one or more Investment
Funds as selected by the Employer

 



9

 

in multiples of one percent (1%). The Administrator shall adjust the amounts
credited to each Participant’s Account to reflect Deferrals, Matching
Contributions, any Employer Discretionary Contributions, investment experience,
distributions and any other appropriate adjustments. Such adjustments shall be
made as frequently as is administratively feasible.

 

(b) Changing an Investment Fund Election. A Participant may change his or her
selection of Investment Funds no more than six (6) times each Plan Year with
respect to his or her Account or sub-accounts by filing a new election in
accordance with procedures established by the Administrator. An election shall
be effective as soon as administratively feasible following the date the change
is submitted on a form prescribed by the Administrator.

 

(c) Changing Available Investment Funds. The Employer may from time to time, at
the discretion of the Administrator, change the Investment Funds and increase or
decrease the number of Investment Funds for purposes of this Plan.

 

(d) No Participant Interest in Fund. Notwithstanding the Participant’s ability
to designate the Investment Fund in which his or her deferred Compensation shall
be deemed invested, the Employer shall have no obligation to invest any funds in
accordance with the Participant’s election. Participants’ Accounts shall merely
be bookkeeping entries on the Employer’s books, and no Participant shall obtain
any property right or interest in any Investment Fund.

 

 

Article 6 - Distributions

 

6.1Distribution Election.

Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof.
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and Code Section 409A.

 

6.2Distributions from a Fixed Date Account.

Fixed Date sub-account distributions shall begin as soon as administratively
feasible but no later than ninety (90) days following January 1 of the calendar
year designated by the Participant on a properly submitted Deferral Election,
and are payable in either a lump-sum payment or substantially equal annual
installments, as described in Section 6.4 below, over a period of up to five (5)
years as elected by the Participant in his or her Deferral Election. If the
Participant fails to properly designate the form of the distribution, the
sub-account shall be paid in a lump-sum payment.

 

6.3Distributions Upon Participant’s Separation from Service.

If the Participant has a Separation from Service, the Participant’s Separation
from Service sub-account(s) shall be distributed as soon as administratively
feasible but no later than ninety (90) days following the Participant’s
Separation from Service, subject to Section 6.10 (Delayed Distributions).
Distribution shall be made either in a lump-sum payment or in substantially
equal annual installments, as defined in Section 6.4 below, over a period of up
to ten (10) years as

 



10

 

elected by the Participant. If the Participant fails to properly designate the
form of the distribution, the sub-account shall be paid in a lump-sum payment.



 

6.4Substantially Equal Annual Installments.

 

(a) The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account or applicable sub-account by a fraction,
the denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1). The
amounts of the payments for each succeeding year shall be determined by
multiplying the Participant’s Account or applicable sub-account as of the
applicable anniversary of the payout by a fraction, the denominator of which
equals the number of remaining years over which benefits are to be paid, and the
numerator of which is one (1). Installment payments made pursuant to this
Section 6.4 shall be made as soon as administratively feasible, but no later
than ninety (90) days following the anniversary of the distribution event.

 

(b) For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments shall be considered a single
payment.

 

6.5Distributions upon a Participant’s Disability.

Upon a Participant’s Disability, all amounts credited to his or her Account
shall be paid to the Participant in a lump sum, as soon as administratively
feasible but no later than ninety (90) days following the effective date of
Participant’s Disability.

 

6.6Distributions upon Death.

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum.

 

6.7Changes to Distribution Elections.

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more sub-accounts within his or
her Account to the extent permitted and in accordance with the requirements of
Code Section 409A(a)(4)(C), including the requirement that (i) a redeferral
election may not take effect until at least twelve (12) months after such
election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
unforeseeable emergency) must result in the first distribution subject to the
election being made at least five (5) years after the previously elected date of
distribution, and (iii) any redeferral election affecting a distribution at a
fixed date must be filed with the Employer at least twelve (12) months before
the first scheduled payment under the previous fixed date distribution election.
Once a sub-account begins distribution, no such changes to distributions shall
be permitted.

 

6.8Acceleration or Delay in Payments

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time

 



11

 

or form of payment of a benefit owed to a Participant hereunder in accordance
with the terms and subject to the conditions of Treasury Regulations Section
1.409A-3(j)(4), or (ii) delay the time of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-2(b)(7). By way of example, and at the
sole discretion of the Administrator, if a Participant’s entire Account balance
is less than the applicable Code Section 402(g) annual limit, the Employer may
distribute the Participant’s Account in a lump sum provided that the
distribution results in the termination of the participant’s entire interest in
the Plan, subject to the plan aggregation rules of Code Section 409A and
regulations thereunder.



 

6.9Unforeseeable Emergency.

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
or the Participant’s beneficiary, has experienced an Unforeseeable Emergency. An
Unforeseeable Emergency is defined as a severe financial hardship resulting from
an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. If an Unforeseeable Emergency is determined to exist, a
distribution may not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). Upon a
distribution to a Participant under this Section 6.09, the Participant’s
Deferrals shall cease and no further Deferrals shall be made for such
Participant for the remainder of the Plan Year.

 

6.10Delayed Distributions.

Notwithstanding anything herein to the contrary, if any Participant holds the
title of Vice President or above for any Employer (hereafter Group), provided
that such Group includes no more than 200 Participants, upon a Separation from
Service for any reason other than death, distributions to such Group Participant
shall not commence until the first day of the seventh month following the date
of Separation from Service (or, if earlier, the date of death of the
Participant). If distributions are to be made in annual installments, the second
installment and all those thereafter will be made on the applicable
anniversaries of the Participant’s Separation from Service.

 

6.11Exception to Separation from Service

At the discretion of Employer, a third-party unrelated to Employer that acquires
substantially all the assets of a subsidiary or business unit, may apply the
“same desk” rule so that Participants shall not incur a Separation from Service
upon the sale or transfer of the subsidiary or business unit provided the
following conditions are met: (i) the asset purchase or transfer results from
bona fide arm’s length negotiations, (ii) all Participants providing services to
the Employer prior to and after the transfer are treated consistently, and (iii)
such treatment is specified in writing no later than the close date of the asset
purchase transaction.

 



12

 

 

6.12Minimum Distribution.

Notwithstanding any provision to the contrary, in the event the balance of a
Participant’s sub-account at the time Participant initially becomes entitled to
a distribution from such sub-account is $25,000 or less, the Participant shall
be paid his or her applicable sub-account in a single lump sum distribution.

 

6.13Domestic Relations Orders

The Administrator may permit such acceleration of the time or schedule of a
payment under the arrangement to an individual other than a Participant as may
be necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B)).

 

6.14Separation from Service for Cause

Notwithstanding anything to the contrary contained herein, in the event the
Participant has an involuntary Separation from Service for Cause, Participant
shall only receive the return of their Deferrals including the Participant’s
allocable share of any earnings or losses credited on those Deferrals pursuant
to Section 5.2 and subject to Section 6.10 (Delayed Distributions) above. Upon a
Participant’s Separation from Service for Cause, all amounts credited to
Participant’s Account amounts relating to Employer Matching Contribution(s),
Employer Discretionary Contribution(s), including the Participant’s allocable
share of any earnings or losses credited on the foregoing pursuant to Section
5.2, hereinabove, shall be forfeited back to the Employer. For purposes of this
Plan, “Cause” shall mean (i) engaging in willful or grossly negligent misconduct
that is materially injurious to the Company and/or affiliate, (ii) embezzlement
or misappropriation of funds or property of the Company and/or affiliate, (iii)
conviction of a felony or the entrance of a plea of guilty or nolo contendere to
a felony, and (iv) conviction of any crime involving fraud, dishonesty or breach
of trust or the entrance of a plea of guilty or nolo contendere to such a crime.

 

 

Article 7 - Beneficiaries

 

7.1Beneficiaries.

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated in the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.

 



13

 

 

7.2Lost Beneficiary.

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited. Any such presumption
of death shall be final, conclusive and binding on all parties.



 

 

Article 8 - Funding

 

8.1Prohibition Against Funding.

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

 

8.2Deposits in Trust.

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan. The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant,
all Matching Contributions, and any Employer Discretionary Contributions.

 

8.3Withholding of Employee Contributions.

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.

 

 

Article 9 - Claims Administration

 



14

 

 







9.1General.

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.

 

9.2Claims Procedure.

Upon receipt of any written claim for benefits, the Employer’s Vice President of
Human Resources (the “Claim Officer”) shall be notified and shall give due
consideration to the claim presented. If any Participant or beneficiary claims
to be entitled to benefits under the Plan and the Claim Officer determines that
the claim should be denied in whole or in part, the Claim Officer shall, in
writing, notify such claimant within ninety (90) days (forty-five (45) days if
the claim is on account of Disability) of receipt of the claim that the claim
has been denied. The Claim Officer may extend the period of time for making a
determination with respect to any claim for a period of up to ninety (90) days
(thirty (30) days if claim is on account of Disability), provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day (or forty-five (45) day) period, of the circumstances requiring
the extension of time and the date by which the Plan expects to render a
decision. If the claim is denied to any extent by the Claim Officer, the Claim
Officer shall furnish the claimant with a written notice setting forth:

 

(a) the specific reason or reasons for denial of the claim;

 

(b) a specific reference to the Plan provisions on which the denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d) an explanation of the provisions of this Article.

 

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant’s claim.

 

9.3Right of Appeal.

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under Section
9.2.





 

9.4Review of Appeal.

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal, the claimant shall be given the right to review
pertinent documents and the right to submit in writing a

 



15

 

statement of issues and comments. After consideration of the merits of the
appeal, the Administrator shall issue a written decision, which shall be binding
on all parties. The decision shall specifically state its reasons and pertinent
Plan provisions on which it relies. The Administrator’s decision shall be issued
within sixty (60) days (forty-five (45) days if the claim is on account of
Disability) after the appeal is filed, except that the Administrator may extend
the period of time for making a determination with respect to any claim for a
period of up one-hundred and twenty (120) days (ninety (90) days if the claim is
on account of Disability), provided that the Administrator determines that such
an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial one-hundred and twenty (120)
day (or, if the claim is on account of Disability, initial ninety (90) day)
period, of the circumstances requiring the extension of time and the date by
which the Plan expects to render a decision. Under no circumstances shall any
failure by the Administrator to comply with the provisions of this Section 9.4
be considered to constitute an allowance of the claimant’s claim. In the case of
a claim on account of Disability: (i) the review of the denied claim shall be
conducted by an employee who is neither the individual who made the initial
determination or a subordinate of such person; and (ii) no deference shall be
given to the initial determination. For issues involving medical judgment, the
employee must consult with an independent health care professional who may not
be the health care professional who rendered the initial claim.

 

9.5Designation.

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

 

 

Article 10 - General Provisions

 

10.1Administrator.

The Administrator is expressly empowered to limit the amount of Compensation
that may be deferred; to deposit amounts into the Trust in accordance with
Section 8.2 hereof; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

 

10.2No Assignment.

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts

 



16

 

to anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish any benefit or payment under this Plan, in whole or in part, or if any
attempt is made to subject any such benefit or payment, in whole or in part, to
the debts, contracts, liabilities, engagements or torts of the Participant or
beneficiary or any other person entitled to any such benefit or payment pursuant
to the terms of this Plan, then such benefit or payment, in the discretion of
the Administrator, shall cease and terminate with respect to such Participant or
beneficiary, or any other such person.



 

10.3No Employment Rights.

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 

10.4Incompetence.

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.

 

10.5Identity.

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6Other Benefits.

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7Indemnity

To the maximum extent permitted by applicable state law and to the extent not
covered by insurance, the Employer shall indemnify and hold harmless the Claim
Officer, the Administrator and each member thereof, the Board of Directors and
each member thereof, and delegates of the Administrator who are employees of the
Employer, against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge, in good faith, of responsibilities under or incident to the Plan,
other than expenses and liabilities arising out of willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the Employer or provided

 



17

 

by the Employer under any bylaw, agreement or otherwise, as such indemnities are
permitted under state law.



 

10.8Expenses.

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employee.

 

10.9Insolvency.

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.

 

10.10Amendment or Modification.

The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Codes
Section 409A and related regulations thereunder.

 

10.11Plan Suspension.

The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that that
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.

 

10.12Plan Termination.

The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination complies with Codes Section 409A and related
regulations thereunder:

 

(a) The Employer, in its sole discretion, may terminate the Plan and distribute
all vested Participants’ Accounts no earlier than twelve (12) calendar months
from the date of the Plan termination and no later than twenty-four (24)
calendar months from the date of the Plan termination, provided however that all
other similar arrangements are also terminated by the Employer for any affected
Participant and no other similar arrangements are adopted by the Employer for
any affected Participant within a three year period from the date of
termination;

 

(b) The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no

 



18

 

longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which payment is administratively practicable.



 

10.13Plan Termination due to a Change-in-Control

The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements for
any affected Participant. Any corporation or other business organization that is
a successor to the Employer by reason of a Change-in-Control shall have the
right to become a party to the Plan by appropriate entity action. If within
thirty (30) days from the effective date of the Change-in-Control such new
entity does not become a party hereto, as above provided, the full amount of the
Participant’s Account shall become immediately distributable to the Participant
pursuant to this subsection.

 

10.14Construction.

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

10.15Governing Law.

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of New Jersey, other than its laws respecting choice of law.

 

10.16Severability.

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.

 

10.17Headings.

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.18Terms.

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.





 

10.19Code Section 409A Fail Safe Provision

 



19

 



If any provision of this Plan violates Code Section 409A, the regulations
promulgated thereunder, regulatory interpretations, announcements or mandatory
judicial precedent construing Code Section 409A (collectively “Applicable Law”),
then such provision shall be void and have no effect. At all times, this Plan
shall be interpreted in such manner that it complies with Applicable Law.

 



10.20No Guarantee of Tax Consequences

While the Plan is intended to provide tax deferral for Participants, the Plan is
not a guarantee that the intended tax deferral will be achieved. Participants
are solely responsible and liable for the satisfaction of all taxes and
penalties that may arise in connection with this Plan (including any taxes
arising under Section 409A of the Code). Neither the Employer nor any of its
directors, officers or employees shall have any obligation to indemnify or
otherwise hold any Participant harmless from any such taxes.

 

10.21Limitation on Actions.

Any Participant or Beneficiary who disagrees with a denial of his appealed claim
under Article 9 of this Plan must file any complaint in a federal District Court
to dispute such determination (a) within three (3) years of the earlier of the
date on which such claim for benefits first accrued or arose under the terms of
the Plan, or (b) within one (1) year after the such claim was denied upon
appeal, or deemed denied under Article 9 hereof.

 

10.22Right of Setoff

The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A. By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.22, which is allowed by law.

 

IN WITNESS WHEREOF, Bed Bath & Beyond Inc. has caused this instrument to be
executed by its duly authorized officer, as of the year and day set forth below.

 



    Bed Bath & Beyond Inc.           By:   /s/ Laura M. Crossen            
Name:  Laura M. Crossen             Title: Vice President – Financial Management
            Date: December 30, 2015      



 



 



20

 

 

Exhibit A

 

 

 

Harmon Stores, Inc.

Christmas Tree Shops, Inc.

Buy Buy Baby, Inc.

BBB Value Services Inc.

Liberty Procurement Co. Inc.

Bed Bath & Beyond of California LLC

Cost Plus, Inc.

Cost Plus of Texas, Inc.

Cost Plus of Idaho, Inc.

Cost Plus Management Services, Inc.

Harbor Linen, LLC

T-Y Group, LLC

Cost Plus of Massachusetts, LLC

 

 

 

 

 

21

 



 

 

 

EXHIBIT B

 

 

The 2008 Restatement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22



 

